Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1, 2, 4-13 and 15-21 are pending; claims 1, 9 and 12 are independent. Claims 3 and 14 have been cancelled.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Newman (#60,718) on 04/29/2022.

4.	The application has been amended as follows: 
In the claim:
Please Amend claims 1, 9  and 12 as follows:
Add under lined items and delete between [[ ]] items. 
1. (Currently Amended) A gate driver comprising:
a pull-up-pull-down circuit configured to pull up a gate signal to a high level of a
first clock signal in a first duration and configured to pull down the gate signal to a low
level of the first clock signal in a second duration, wherein the first clock signal
repeatedly alternates between the low level and the high level; and
a pull-down boosting circuit configured to output a first off voltage to a clock
terminal receiving the first clock signal in the second duration in response to a second
clock signal repeatedly alternating between the low level and the high level,
wherein the pull-up-pull-down circuit comprises a first transistor including a
control electrode connected to a first node, an input electrode connected to the clock
terminal and an output electrode connected to a gate terminal outputting the gate signal,
and
wherein the pull-down boosting circuit comprises an eighteenth transistor
including a control electrode connected to a second clock terminal receiving the second
clock signal repeatedly alternating between the low level and the high level, an input
electrode directly connected to a first off terminal receiving the first off voltage and an output electrode constantly and directly connected to the clock terminal,
wherein a level of the first off voltage is substantially the same as the low level of
the first clock signal.

9. (Currently Amended) A gate driver comprising:
a pull-up circuit configured to pull up a gate signal to a high level of a first clock
signal in a first duration;
a pull-down circuit configured to pull down the gate signal to a first off voltage in a second duration in response to a next carry signal output by a next stage;
an inverting circuit configured to generate a current inverting signal based on the
first clock signal and a second off voltage; and
a pull-down boosting circuit configured to output the second off voltage to a clock
terminal receiving the first clock signal that repeatedly alternates between a low level
and the high level in the second duration in response to a previous inverting signal output by a previous stage,
wherein the pull-up circuit comprises a first transistor including a control electrode connected to a first node, an input electrode connected to the clock terminal, and 
an output electrode connected to a gate output terminal outputting the gate signal, and
wherein the pull-down boosting circuit comprises an eighteenth transistor including a control electrode connected to a previous inverting node receiving the previous inverting signal, an input electrode directly connected to a second off terminal receiving the second off voltage and an output electrode constantly and directly connected to the clock terminal,
wherein a level of the first off voltage is substantially the same as the low level of the first clock signal.

12. (Currently Amended) A display apparatus comprising:
a data driver configured to generate a data voltage based on input image data;
a gate driver comprising:
a first transistor connected between a first clock terminal and a gate output terminal and comprising a first control electrode connected to a first node, a first input electrode connected to the first clock terminal and a first output electrode connected to the gate output terminal;
a fourth transistor connected between a previous carry terminal and the first node and comprising a fourth control electrode connected to the previous carry terminal;
a ninth transistor connected between the first node and a first off terminal and comprising a ninth control electrode connected to a next carry terminal; 
a tenth transistor connected between the first node and the first off terminal and comprising a tenth control electrode connected to the first node; and
an eighteenth transistor connected between the first clock terminal and the first off terminal and comprising an eighteenth control electrode connected to an inversion terminal, an eighteenth input electrode directly connected to the first off terminal and an eighteenth output electrode constantly and directly connected to the first clock terminal; and
a display panel configured to display an image based on the data voltage and the gate signal,
wherein a first clock signal that repeatedly alternates between a low level and a high level is configured to be applied to the first clock terminal, a gate signal is configured to be output to the gate output terminal, a first off voltage is configured to be applied to the first off terminal, a previous carry signal is configured to be applied to the previous carry terminal, a next carry signal is configured to be applied to the next carry terminal, and an inversion signal is configured to be applied to the inversion terminal,
wherein the inversion signal has a low level during the first clock signal has a high level,
wherein the eighteenth input electrode of the eighteenth transistor is connected to a ninth input electrode of the ninth transistor, 
wherein a level of the first off voltage is substantially the same as the low level of the first clock signal.

Reasons for Allowance
5.	Claims 1, 2, 4-13 and 15-21 are allowed

6.	The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art either alone or in combination teaches,
A gate driver comprising:
a pull-up-pull-down circuit configured to pull up a gate signal to a high level of a
first clock signal in a first duration and configured to pull down the gate signal to a low
level of the first clock signal in a second duration, wherein the first clock signal
repeatedly alternates between the low level and the high level; and
a pull-down boosting circuit configured to output a first off voltage to a clock
terminal receiving the first clock signal in the second duration in response to a second
clock signal repeatedly alternating between the low level and the high level,
wherein the pull-up-pull-down circuit comprises a first transistor including a
control electrode connected to a first node, an input electrode connected to the clock
terminal and an output electrode connected to a gate terminal outputting the gate signal,
and
wherein a level of the first off voltage is substantially the same as the low level of
the first clock signal.

The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
wherein the pull-down boosting circuit comprises an eighteenth transistor
including a control electrode connected to a second clock terminal receiving the second
clock signal repeatedly alternating between the low level and the high level, an input
electrode directly connected to a first off terminal receiving the first off voltage and an output electrode constantly and directly connected to the clock terminal.

With respect to claim 9, the prior art either alone or in combination teaches,
A gate driver comprising:
a pull-up circuit configured to pull up a gate signal to a high level of a first clock
signal in a first duration;
a pull-down circuit configured to pull down the gate signal to a first off voltage in a second duration in response to a next carry signal output by a next stage;
an inverting circuit configured to generate a current inverting signal based on the
first clock signal and a second off voltage; and
a pull-down boosting circuit configured to output the second off voltage to a clock
terminal receiving the first clock signal that repeatedly alternates between a low level
and the high level in the second duration in response to a previous inverting signal output by a previous stage,
wherein the pull-up circuit comprises a first transistor including a control electrode connected to a first node, an input electrode connected to the clock terminal, and 
an output electrode connected to a gate output terminal outputting the gate signal, and
wherein a level of the first off voltage is substantially the same as the low level of the first clock signal.

The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
wherein the pull-down boosting circuit comprises an eighteenth transistor including a control electrode connected to a previous inverting node receiving the previous inverting signal, an input electrode directly connected to a second off terminal receiving the second off voltage and an output electrode constantly and directly connected to the clock terminal.

With respect to claim 12, the prior art either alone or in combination teaches,
A display apparatus comprising:
a data driver configured to generate a data voltage based on input image data;
a gate driver comprising:
a first transistor connected between a first clock terminal and a gate output terminal and comprising a first control electrode connected to a first node, a first input electrode connected to the first clock terminal and a first output electrode connected to the gate output terminal;
a fourth transistor connected between a previous carry terminal and the first node and comprising a fourth control electrode connected to the previous carry terminal;
a ninth transistor connected between the first node and a first off terminal and comprising a ninth control electrode connected to a next carry terminal; 
a tenth transistor connected between the first node and the first off terminal and comprising a tenth control electrode connected to the first node; and
a display panel configured to display an image based on the data voltage and the gate signal,
wherein a first clock signal that repeatedly alternates between a low level and a high level is configured to be applied to the first clock terminal, a gate signal is configured to be output to the gate output terminal, a first off voltage is configured to be applied to the first off terminal, a previous carry signal is configured to be applied to the previous carry terminal, a next carry signal is configured to be applied to the next carry terminal, and an inversion signal is configured to be applied to the inversion terminal,
wherein the inversion signal has a low level during the first clock signal has a high level,
wherein the eighteenth input electrode of the eighteenth transistor is connected to a ninth input electrode of the ninth transistor, 
wherein a level of the first off voltage is substantially the same as the low level of the first clock signal.

The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
an eighteenth transistor connected between the first clock terminal and the first off terminal and comprising an eighteenth control electrode connected to an inversion terminal, an eighteenth input electrode directly connected to the first off terminal and an eighteenth output electrode constantly and directly connected to the first clock terminal.

7.	Claims 2, 4-8, 10, 11, 13 and 15-21 are dependent on allowable independent claim

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. 	Yoon (US 2014/0092078), related to a display device includes a display area including a gate line and a data line and a gate driver connected to an end of the gate line, the gate driver including at least one stages integrated on a substrate configured to output a gate voltage

B. 	Cho (US 2013/0335392), relates to a gate drive circuit and a display device having the gate drive circuit, and more particularly, to a gate drive circuit for improving the driving reliability of the display device and a display device having the gate drive circuit.
C. 	Jang (US 7,907113), relates to a display apparatus capable of reducing data signal lines and integrated circuits that drive the data signal lines.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        5/5/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625